NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 KOFI OBENG-AMPONSAH,                             No. 14-56369

                  Plaintiff-Appellant,            D.C. No. 5:14-cv-00262-GHK-JC

   v.
                                                  MEMORANDUM*
 U.S. BANK NATIONAL ASSOCIATION,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Kofi Obeng-Amponsah appeals pro se from the district court’s judgment

dismissing his diversity action alleging foreclosure related claims. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, plaintiff’s
request for oral argument set forth in the opening brief is denied.
      In his opening brief, plaintiff fails to address how the district court erred in

dismissing his action for failure to respond to defendant’s motion to dismiss. As a

result, he has waived his appeal of the dismissal order. See Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in

its opening brief are deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971,

977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant . . . .”).

      Because we affirm the district court’s dismissal for failure to respond, we do

not consider plaintiff’s challenge to the district court’s interlocutory orders. See

Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996).

      All pending motions are denied.

      AFFIRMED.




                                           2                                     14-56369